WYNN, Judge
dissenting.
Because I disagree with the majority’s holding that the trial court erroneously concluded only one violation of N.C. Gen. Stat. § 143-215.1(a)(6) and 15AN.C. Admin. Code 2B .0211 (3)(b) occurred, I dissent.
N.C. Gen. Stat. § 143-215.1(a)(6) and 15A N.C. Admin. Code 2B .0211 (3)(b), prohibit any person from causing or permitting any waste, directly or indirectly, to be discharged to or in any manner intermixed with the waters of the State in violation of the water quality standards delineated in the DENR regulations without a permit. In this case, Murphy Family Farms indisputably violated dissolved oxygen standards by discharging waste into North Carolina waters. However, under N.C. Gen. Stat. § 143-215.1(a)(6) and 15A N.C. Admin. Code 2B .0211 (3)(b), the discharge amounted to one violation, not a separate violation for each day that DENR chose to test the waters2. '
The majority, recognizing N.C. Gen. Stat. § 143-215.1(a)(6) is stated in the disjunctive, held Murphy’s violation “was that it caused its waste to be intermixed with the waters of this State in violation of the applicable water quality standards for an ongoing period of eight days.” However, “[i]n construing statutes courts normally adopt an interpretation which will avoid absurd or bizarre consequences, the presumption being that the legislature acted in accordance with rea*348son and common sense and did not intend untoward results.” State ex rel. Commissioner of Ins. v. North Carolina Auto. Rate Administrative Office, 294 N.C. 60, 68, 241 S.E.2d 324, 329 (1978); see also Hilgreen v. Sherman’s Cleaners & Tailors, Inc., 225 N.C. 656, 36 S.E.2d 252 (1945) (stating that (1) statutes imposing a civil penalty must be strictly construed and (2) “a literal reading [of a statute] which would lead to absurd results is to be avoided when they can be given a reasonable application consistent with their words and their legislative purpose).
N.C. Gen. Stat. § 143-215.1(a)(6) states:
(а) Activities for Which Permits Required. — No person shall do any of the following things or carry out any of the following activities unless that person has received a permit from the Commission and has complied with all conditions set forth in the permit:
(б) Cause or permit any waste, directly or indirectly, to be discharged to or in any manner intermixed with the waters of the State in violation of the water quality standards applicable to the assigned classifications or in violation of any effluent standards or limitations established for any point source, unless allowed as a condition of any permit, special order or other appropriate instrument issued or entered into by the Commission under the provisions of this Article.
As the majority stated, these provisions are stated in the disjunctive and not in the conjunctive. However,
the popular use of ‘or’ and ‘and’ is so loose, and so frequently inaccurate, that it has infected statutory enactments. For this reason, their strict meaning is more readily departed from than that of other words. In this respect, it is clear that the courts have power to change and will change ‘and’ to ‘or’ and vice versa, whenever such conversion is required by the context, or is necessary to harmonize the provisions of a statute and give effect to all its provisions, or to save it from unconstitutionality, or, in the general, to effectuate the obvious intention of the legislature.
Sale v. Johnson, 258 N.C. 749, 755-56, 129 S.E.2d 465, 469 (1963).
By enacting N.C. Gen. Stat. § 143-215.1(a)(6), the legislature intended to prevent the discharge or intermixing of pollutants with the waters of our State. See N.C. Gen. Stat. § 143-211. Under N.C. Gen. *349Stat. § 143-213(9), the legislature interpreted ‘discharge of waste’ to include “discharge, spillage, leakage, pumping, placement, emptying, or dumping into the waters of the State.” Moreover, the Oxford English Dictionary defines ‘intermix’ as “to mix together, mix intimately or intermingle.”
In this case, all of the waste from the Murphy lagoon was discharged in one day from one lagoon breach. This single discharge caused the intermixing of the waste with the waters of this State. Under these facts, without a clear mandate from our legislature, I believe it is inappropriate to impose civil penalties (based on the number of days DENR chose to test the waters) when a single event caused the discharge and the intermixing.

. After the lagoon’s breach, the Division of Water Quality of the Department of Environment and Natural Resources established a monitoring period from 19 April 1999 through 26 April 1999, during which it conducted water quality evaluations. Although the water quality was below acceptable levels on each of these eight days, the Division of Water Quality did not conduct any tests after 26 April 1999. Nevertheless, Kerr T. Stevens, Director of Water Quality, testified during his deposition that if the testing had indicated substandard water quality levels after 26 April 1999, Murphy would have been cited for additional violations.